RIPPLE, Circuit Judge,
concurring.
I join the judgment of the court and its fine discussion of the inapplicability of Fed. R.App.P. 4(a)(3). I respectfully refrain from joining the early paragraphs of the opinion inasmuch as they render an opinion on the scheme devised by Congress for the review of NLRB decisions. Cf Tidewater Oil Co. v. United States, 409 U.S. 151, 174, 93 S.Ct. 408, 421, 34 L.Ed.2d 375 (1972) (White J., concurring) (declining to join “the advisory to Congress reflecting one view of the relative merits of the Expediting Act”).